DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Michael N. Haynes (Reg. 40,014) on May 25, 2022.  Mr. Michael N. Haynes agreed to cancel claims 17-19 without prejudice or disclaimer by Examiner’s Amendment.

The application has been amended as follows: 

Claims 17-19 have been cancelled.

Response to Applicant’s Amendment
	Applicant’s Amendment filed on March 14, 2022 has been fully considered and entered.
Applicant’s arguments, see pages 7-9, filed March 14, 2022, with respect to claims 1-16 have been fully considered and are persuasive.  Accordingly, the rejections to claims 1-16 that were set forth in the previous Office action mailed on February 3, 2022 have been withdrawn. 
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, which is the most relevant known prior art, does not disclose or render obvious the polarization-maintaining photonic crystal fiber defined by claim 1, comprising 
a first plurality [1A] of the holes in the first group [1] have a first adjacent- hole centerpoint distance [1AP] and a first common dimension [AD]; 
a first plurality [2A] of the holes in the second group [2] have a first adjacent- hole centerpoint distance [2AP] and a first common dimension [2AD]; and 
a difference in the first adjacent-hole centerpoint distance [1AP] and the first dimension [1AD] of the first plurality [1A] of the holes in the first group [1] with respect to the first adjacent-hole centerpoint distance [2AP] and the first common dimension [2AD] of the first plurality [2A] of the holes in the second group [2] is configured to generate a predetermined birefringence in the polarization-maintaining photonic crystal fiber;
in combination with all of the other limitations of claim 1.
Claims 2-16 depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874